The character of the shipment was sufficient notice that special damages might result from its delay to admit evidence of such damages. The record shows that defendant issued the bill of lading. Therefore, the Terminal Railroad Association must be held to have been defendant's agent (Sally v. Seaboard, 76 S.C. 173), for whose failure to promptly furnish the rate on request defendant is responsible. The long delay in ascertaining the correct freight charges, after defendant's agent at Langley knew of plaintiff's situation, and that loss was daily occurring to him, because he could not get his goods is evidence of negligence so gross as to warrant an inference of indifference to the plaintiff's rights. Therefore, punitive damages were properly awarded.